 


110 HCON 422 IH: Recognizing the importance of the Department of Agriculture Forest Service Experimental Forests and Ranges on the occasion of the 100th anniversary of the establishment of the first experimental forest at Fort Valley, Arizona.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 422 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2008 
Mr. Childers (for himself and Mr. Boustany) submitted the following concurrent resolution; which was referred to the Committee on Agriculture 
 
CONCURRENT RESOLUTION 
Recognizing the importance of the Department of Agriculture Forest Service Experimental Forests and Ranges on the occasion of the 100th anniversary of the establishment of the first experimental forest at Fort Valley, Arizona. 
 
 
Whereas the general provisions of the Act of June 4, 1897 (commonly known as the Organic Administration Act of 1897; 16 U.S.C. 551) and section 4 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1643) authorize the Secretary of Agriculture to designate experimental forests and ranges; 
Whereas 2008 marks the 100th anniversary of the establishment of the first experimental forest at Fort Valley, Arizona, which eventually led to the creation of 77 additional experimental forests and ranges within the National Forest System; 
Whereas the network of experimental forests and ranges provides places for long-term science and management studies in major vegetation types of the 195 million acres of public land administered by the Forest Service; 
Whereas research at these experimental forests and ranges has provided critical information to the public, such as recognition of acid rain based on long-term precipitation chemistry data at Hubbard Brook, New Hampshire, characterization of old-growth Douglas-fir forests and ecology of the northern spotted owl, which set the stage for conservation planning in the Pacific Northwest, improved understanding of the science of forest hydrology, which was derived from long-term studies in experimental forests, especially Coweeta, and the forest and rangeland management systems built from foundation studies at many experimental properties; and 
Whereas experimental forests and ranges provide opportunities to study the resources of the United States, including knowledge of forest and stream ecosystems, long-term records of climate, forest dynamics, hydrology, and other ecosystem components, information about long-term field experiments and opportunities to participate in them, access to a cadre of knowledgeable scientists, and access to thousands of publications about natural resource management and ecosystem science: Now, therefore, be it 
 
That, on the occasion of the 100th anniversary of the establishment of the first experimental forest at Fort Valley, Arizona, Congress recognizes the important contributions that the 77 current experimental forests and ranges have made in understanding and conserving the environment and ensuring that natural resources in the United States remain a source of pride and enjoyment. 
 
